DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or render obvious a method of treating an aircraft transparency comprising applying a water repellant coating composition over a surface of an aircraft transparency substrate, the water repellant coating composition comprising 80 to 99 weight percent of a non-halogenated polyorganosiloxane, and heating the water repellant coating composition to form a water repellant coating as to the context of claim 1.
The prior art fails to teach or render obvious a method of treating an aircraft transparency comprising applying a primer composition comprising an organic solvent and a silicon material over the aircraft transparency substrate to form a primed substrate surface, wherein the organic solvent of the primer composition comprises a hydrofluoroether comprising 1,1,1,2,2,3,4,5,5,5-decafluoro-3-methoxy-4-(trifluoromethyl)-pentane as to the context of claim 16.
The prior art fails to teach or render obvious a treatment system for an aircraft transparency comprising a first container comprising a first mixture comprising an a separate second container comprising a second mixture different from the first mixture, the second mixture comprising a halogenated solvent, and a non-chlorinated perfluoroalkylalkylsilane as to the context of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713